January 7, 2010 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus Bond Funds, Inc. 811-2653; 2-56878 Dear Sir/Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and Statement of Additional Information for the above-referenced Fund does not differ from that contained in Post-Effective Amendment No. 56 to the Fund s Registration Statement, electronically filed with the Securities and Exchange Commission on December 23, 2009, pursuant to Rule 485(b). Very truly yours, /s/ Yaroslava Kouskovskaya Yaroslava Kouskovskaya
